 



Confidential treatment has been requested for portions of this document. This
copy of the document filed as an Exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by three
asterisks (***). A complete version of this document has been filed separately
with the Securities and Exchange Commission.

EXHIBIT 10.87

AMENDMENT NO. 21
TO THE
POSTSCRIPT SOFTWARE DEVELOPMENT LICENSE
AND SUBLICENSE AGREEMENT
BETWEEN
ADOBE SYSTEMS INCORPORATED
AND
PEERLESS SYSTEMS CORPORATION
Effective Date: January 1, 2005

          This Amendment No. 21 (the “Amendment”) to the PostScript Software
Development License and Sublicense Agreement dated July 23, 1999 (the
“Agreement”) is between Adobe Systems Incorporated, a Delaware corporation
having a place of business at 345 Park Avenue, San Jose, CA 95110 (“Adobe”) and
Peerless Systems Corporation, a Delaware corporation, having a place of business
at 2381 Rosecrans Avenue, El Segundo, California 90245 (“Peerless”).

          WHEREAS, the purpose of this Amendment is to establish and revise
certain royalty terms as set forth in this Amendment.

          NOW, THEREFORE, the parties agree as follows:

1.       The following new Paragraph 1(c) is hereby added to EXHIBIT D-1
(Non-Roman Font Programs):

“(c) Kozuka Mincho and Kozuka Gothic Font Programs for Japanese Typefaces: Adobe
will provide the Kozuka Mincho Pro-Regular Typeface that supports the
Adobe-Japan1-4 character collection and Kozuka Gothic Pro-Medium Typeface that
supports the Adobe-Japan1-4 character collection as defined in Adobe’s Technical
Note #5078 (“Adobe-Japan1-2 Character Collection for CID-Keyed Fonts”). Generic
characters listed therein are not typeface specific. Special character set or
encodings are not provided.

          Identifying Trademark   Character Collection   Trademarks Owner Kozuka
Mincho Pro-Regular   Adobe-Japan1-4   Adobe Systems Incorporated Kozuka Gothic
Pro-Medium   Adobe-Japan1-4   Adobe Systems Incorporated

 



--------------------------------------------------------------------------------



 



Confidential treatment has been requested for portions of this document. This
copy of the document filed as an Exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by three
asterisks (***). A complete version of this document has been filed separately
with the Securities and Exchange Commission.

2.       TABLE A in Paragraph 3.2.1 of EXHIBIT O (Royalty Payments and Other
Fees) is hereby deleted and replaced with the following:

***

3.       The following new Paragraph 9.1.5 is hereby added to EXHIBIT O (Royalty
Payments and Other Fees):

“9.1.5 The Kozuka Mincho Pro-Regular and/or Kozuka Gothic Pro-Medium Font
Programs for Japanese Typefaces may be distributed with Licensed Systems or
distributed bundled with the Revised Object when distributed as an upgrade for a
previously distributed Licensed System, at the royalty rate of *** for each copy
of each such Font Program.

4.       TABLE K in Paragraph 3.2.3 of EXHIBIT O (Royalty Payments and Other
Fees) is hereby deleted and replaced with the following:

***

5.       The first table in EXHIBIT O-1 (Royalty Payments and Other Fees for
Royalty-Bearing Components of Peerless-Branded Licensed Systems) is hereby
deleted and replaced with the following:

***

6.       All other terms and conditions of the Agreement shall remain in full
force and effect.

          IN WITNESS WHEREOF, each of Adobe and Peerless has executed this
Amendment No. 21 to the PostScript Software Development License and Sublicense
Agreement by its duly authorized representative.

     
Adobe:
  Peerless:
 
   
ADOBE SYSTEMS INCORPORATED
  PEERLESS SYSTEMS CORPORATION
 
   
By: /s/ JEFF RUSSAKOW
  By: /s/ WILLIAM NEIL
 
   
Print Name: Jeff Russakow
  Print Name: William Neil
 
   
Title: VP, WW Sales Operations & Customer Support
  Title: VP Finance, CFO
 
   
Date: 3/30/05
  Date: March 17, 2005

2